DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-13 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious “a liquid crystal capacitor having an electrode connected to a first common electrode and another electrode connected to a first node; a first transistor having a gate electrode connected to a first filter line, an electrode connected to a second common electrode, and another electrode connected to the first node; and a second transistor having a qate electrode connected to a second filter line, an electrode connected to a third common electrode, and another electrode connected to the first node, -2- 114881279.2Appin No. 16/678,377 Amdt date September 28, 2021 Reply to Office action of June 28, 2021wherein a first DC voltage is supplied to the first common electrode during each of frames, wherein a second DC voltage having a magnitude different from that of the first DC voltage is supplied to the second common electrode during each of the frames, wherein in units of frames, each of the display pixels is configured to emit light at a luminance corresponding to a grayscale level, wherein in units of sub-frames, each of the filter pixels is configured to be switched to a transmissive state or a non-transmissive state, 

Consider independent claim 10.  The prior art of record does not teach or render obvious “wherein each of the filter pixels comprises: a liquid crystal capacitor having an electrode connected to a first common electrode and another electrode connected to a first node; and a first transistor having a gate electrode connected to a first filter line, an electrode connected to a second common electrode, and another electrode connected to the first node, wherein the display filter further comprises: a liquid crystal layer; a first substrate between the liquid crystal layer and the display panel; and a second substrate on the first substrate and the liquid crystal layer, wherein in units of frames, each of the display pixels is configured to emit light at a luminance corresponding to a-grayscale level, wherein in units of sub-frames, each of the filter pixels is configured to be switched to a transmissive state or a non-transmissive state, wherein each of the sub-frames is shorter in period than a corresponding one of the frames, -4- 114881279.2Appin No. 16/678,377 Amdt date September 28, 2021 Reply to Office action of June 28, 2021 wherein each of the filter pixels is smaller in area than a corresponding one of the display pixels, and wherein an interval between the filter pixels in the transmissive state is set based on a thickness of the first substrate, a refractive index of the first substrate, an interval between the display pixels, and a target wavelength.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHAYCE R BIBBEE/Examiner, Art Unit 2624          

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624